Case 13-50530-CSS   Doc 772-24   Filed 08/21/20   Page 1 of 4




Exhibit 133
                              Case 13-50530-CSS            Doc 772-24       Filed 08/21/20       Page 2 of 4

           Allied Holdings, Inc.                                                                       March 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

               General       Information
               Total investment amount          $164.0MM
           Type of security                     Common     equity   ($107.8MM);   first lien   debt ($43.0MM);
                                                second    lien debt ($13.2MM)
               Percent    owned                71.3% of common equity (as-converted); 55.6% first lien              debt
                                               66.7% second lien debt
           Date     of initial investment      May 3, 2006
           Board information                   YAAF appointed four of the five directors on the board,
                                               consisting of three YAAF representatives and the CEO
               Transaction   Information
               Pre-Petition Notes              $81.6MM for pre-petition senior unsecured notes (converted                  into

                                                equity)
           Rig Financing                       $12.6MM of convertible equipment financing (converted                into

                                                equity)
           First Lien Debt Purchase          $43.0MM for First Lien Debt
               Second     Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
           Company industry                    Automotive       Logistics
           Portfolio Information
               Funds                           Yucaipa American Alliance Fund I, LP
               Status                           Unrealized
               Carrying value                   $164.0MM
               Valuation rationale              Market    analysis
               Distributions to date           None
               Team:                           Ira Tochner, Derex Walker, Stephanie Bond

               Company       Description
                Headquartered        in Decatur, Georgia, Allied (“Allied” or the “Company”) is the largest
               transporter     of   new vehicles in North America.   The Company primarily offers short-haul
            delivery services for the North American auto industry, providing transportation services from
           the manufacturing plant to the railhead or dealership or from the railhead to the dealership.
               Allied  transports approximately 5.0 million vehicles annually and has a North American
               footprint consisting of 80 terminals, over 3,600 rigs and 38 maintenance garages. Allied has
                approximately 4,400 employees, of which over 3,500 are represented by the International
               Brotherhood   of Teamsters (the “IBT”).      Short-haul delivery services account for
               approximately 97% of Allied’s revenue. The balance of Allied’s revenue is generated from
                     services, including carrier management and brokerage services, vehicle inspections,
               support
           title storage, marshalling and rail yard management, and computerized vehicle tracking.
                     customer base is highly concentrated and dependent on the Detroit 3. Allied’s top
               Allied’s
           five customers account for 84% of sales, and the Detroit 3 account for 64%. GM and Ford are
               Allied’s two largest customers, accounting for 27% and 26%            of revenue,    respectively.




Confidential                                                                                                    YUCAIPA593208
                              Case 13-50530-CSS              Doc 772-24      Filed 08/21/20     Page 3 of 4

           Allied Holdings, Inc.                                                                      March 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

                Transaction       History
               The        filed Chapter 11 on July 31, 2005 and emerged from bankruptcy on May 29, 2007
                       Company
           pursuant  to a joint plan of reorganization sponsored by YAAF and the IBT. Our initial investment
           was made in Allied’s pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150
           million in pre-petition senior unsecured notes for $81.6 million. We later financed the Company’s
               purchase of used rigs from a now defunct competitor and funded a portion                of the   Cash-Out
                Contribution (defined below).

           Under the plan of reorganization, we converted our total investment                   of $94.4 million     into
           67.0% of the reorganized equity by:
               1.         Converting our position in the senior unsecured notes into 47.7% of                 reorganized
               equity;
           2.             Converting our share of the Rig Financing into 18.3% of the reorganized equity; and
           3.              Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who
               opted     for cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the
               dollar,    providing an additional 1.0% of the reorganized equity (“Cash-Out Contribution’)
               Since making   initial investment, we have continued to look for ways to strengthen Allied’s
                                   our

                           In early 2008, we bought $40 million of the $50 million in outstanding second lien
               balance sheet.
           term loans and subsequently converted $20 million of the acquired debt into convertible preferred
            stock. We continue to hold the remaining $20 million in acquired debt, which bears interest at
           L+750 bps. In August 2009, we were successful in purchasing a majority of the Company’s first
           lien debt at a substantial discount to face. Specifically, we purchased $145 million (face) in first
           lien loans for a cash price of approximately $43 million or $0.30 on the dollar. This purchase
               makes us the majority and requisite lender for purposes           of any amendments or    consents to the

                Company’s    first
                                lien credit facility. Our ownership of the first lien debt is not subject to any of the
               customary restrictions  or limitations normally associated with a sponsor’s acquisition of its bank
               debt.

               Pursuant to the transactions described above, we are now in the unique position of controlling

               every tranche of the Company’s capital structure. In addition to holding 55.6% of          the
                                                                                                    first lien
               debt,   we   also hold66.7% of the second lien debt as well as 71.3% of the fully-diluted equity. Asa
                consequence,      we believe that the Company now has the strongest balance sheet in the car haul
            industry and that it is in a unique position to capitalize on the financial distress of its competitors,
           many of which are family owned and suffer from liquidity and leverage issues. This            is
                                                                                                         particularly
           true given that the OEMs             are
                                              increasingly seeking to shift their business to suppliers that are
               financially     stable.

                Investment       Thesis

           Our                   in Allied is premised on the Company's leadership position in the auto
                         investment
               transport market.   Allied is the largest carrier with more than 3,600 rigs and a North American
               footprint of 80 terminals. It transports approximately 5.0 million vehicles annually and has a
                longstanding       relationship with each   of the major foreign and domestic OEMs.
               Our   belief    is that   with additional   investment   in
                                                                        its fleet, Allied can strengthen its position in
           the         marketplace and substantially        increase productivity. Allied is funding this investment




Confidential                                                                                                  YUCAIPA593209
                                      Case 13-50530-CSS                         Doc 772-24                        Filed 08/21/20                    Page 4 of 4

           Allied Holdings, Inc.                                                                                                                           March 2010
           2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

           with concessions obtained from its customers and labor.                                                             The Company obtained over $30
           million in annual pricing concessions from its customers in connection with its                                                                         emergence
           from bankruptcy.    The Company also renegotiated the terms of its collective                                                                           bargaining
               agreement              with the IBT while in                            Chapter        11.           Under this new collective                      bargaining
               agreement,             the    Company       is realizing $35                 million in annual cost                       savings.

               Valuation              Rationale
           We hold the investment in Allied at cost based on a market comp analysis. The analysis
           reflects forecast updates based on Global Insights’ industry forecasts, recent Company

            developments,  and expectations of a gradual return to pre-2009 pricing, margin and market
               share.   Given the nature of the business, we are assuming a forward-looking                                                                         EBITDA
                                      — 6.0x and a NTM
               multiple range of 5.0x                  multiple of 8.0x 9.0x.
                                                                       —


               Financial              Summary
                Performance at Allied began to show signs of improvement in the final quarter of 2009.
               Business       continued to pick up in QI due to busy production schedules, as Allied’s
                                   has
               customers work                to
                                   rebuild dealer inventories. For the three month period, revenue was $136.4
               million versus prior year revenue of $104.0 million. EBITDA                                                      for the period was $7.3               million
               versus prior year EBITDA loss of $(651K).

               Allied recently renegotiated a number                                of
                                                         its customer contracts and obtained price increases in
               many   cases with terms between  2 to 3 years. In connection with renegotiating these contracts,
               Allied gave back unprofitable business. As mentioned above, customer production schedules
               have been              filled as OEMs work              to       re-stock depleted dealer inventories.                                     March year-to-date
               volumes         are       27% ahead of prior               year.
           As a consequence                       of the downturn in automotive                                   sales from historical levels, the Company
           has           been in breach           of   the      financial covenants               under     its       credit facility (which is now controlled
           by us) since August                         2008.
                                                                                                                     Variance of Actual to Prior
               (S   in   thousands)                        March 2010 YTD                                                            Year

                                                       Actual           Prior Year          March 2010 LTM                                    %

                Revenue                                 $136,372            $103,989               $512,041                $32,383                31.1%

                Operating      Income                      (1,097)            (15,463)                (8,022)               14,366             -92.9%

                EBITDA                                     $7,326               ($651)                34,361                 7,977           -1225.3%
                    %    of Revenue                          5.4%               -0.6%                      6.7%


               Capital      Expenditures”!                  6,828                     203
                Interest    Expense                         8,377                   7,408



               Cash”)                                    $29,547              $29,305

               Total      Debt”)                         274,107              241,033


               Based   on unaudited internal financial results.
           (1)       EBITDA includes add back for restructuring charges and fresh start accounting                        adjustments.
           (2)   Given the uncertainty in the industry last year, the Company limited capex to essential spending in 2009 (spending only $750K for the
           full year), accounting for the increase in 2010.
            (3) Excludes restricted cash and other time deposits.
           (4)          2010 balance includes $33.1 million of       unreimbursed     letters of credit.




Confidential                                                                                                                                                      YUCAIPA593210
